



Exhibit 10.2
RESTRICTED STOCK UNIT GRANT AGREEMENT
PURSUANT TO THE BRISTOW GROUP INC.
2012 SHARE INCENTIVE PLAN
RESTRICTED STOCK UNIT GRANT AGREEMENT (the “Agreement”), dated as of [●] (the
“Date of Grant”) between Bristow Group Inc., a Delaware corporation (f/k/a Era
Group Inc.) (the “Company”), and [●] (the “Grantee”).
RECITALS:
WHEREAS, the Company has adopted the Bristow Group Inc. 2012 Share Incentive
Plan (the “Plan”). Capitalized terms not otherwise defined herein shall have the
same meanings as in the Plan;
WHEREAS, on June 11, 2020, the Company completed its merger with Bristow
Holdings U.S. Inc., a Delaware corporation (f/k/a Bristow Group Inc.) (“Legacy
Bristow”), pursuant to which Legacy Bristow became a wholly-owned subsidiary of
the Company pursuant to the terms of the Agreement and Plan of Merger dated as
of January 23, 2020, as amended, by and among the Company, Ruby Redux Merger
Sub, Inc. and Legacy Bristow; and
WHEREAS, the Board and the Committee have determined that it would be in the
best interests of the Company and its stockholders to issue and grant to the
Grantee pursuant to the Plan, for the purpose of attracting, motivating, and
retaining select employees by providing employees with an interest in the growth
and development of the Company, restricted stock units (“Restricted Stock Units”
or “RSUs”) covering shares of the Company’s common stock (“Common Stock”). The
Grantee desires to accept the Restricted Stock Units upon the terms and subject
to the conditions hereinafter provided.
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
1.Grant of Restricted Stock Units; Dividend Equivalent Rights. Subject to the
terms and conditions of the Plan and this Agreement, the Company hereby grants
to the Grantee [●] Restricted Stock Units. In addition, the Grantee is hereby
granted a Dividend Equivalent Right (as defined in the Plan) with respect to
each Restricted Stock Unit, provided, however, that, prior to the record date
for any dividend, the Committee shall determine, in its sole discretion, whether
(i) the Grantee shall immediately receive the dividend with respect to a
Dividend Equivalent Right on the payment date, notwithstanding the vesting date
of the corresponding Restricted Stock Unit as set forth in Paragraph 2 below or
(ii) the amount of the dividend otherwise payable on the Dividend Equivalent
Right shall be held in escrow from and after the dividend payment date until the
corresponding Restricted Stock Unit vests, at which time the amount of the
dividend shall be paid to the Grantee.





--------------------------------------------------------------------------------





2.    Vesting.
(a)    Target VWAP and Earn Dates. Subject to the terms and conditions set forth
herein and in the Plan, the Restricted Stock Units shall be earned in the
amounts and on the dates set forth in the table below (rounded to the nearest
whole share, not to exceed the total number of shares in Paragraph 1) (each, an
“Earn Date”) subject to the Grantee’s continued employment as of such date and
the achievement of a volume weighted average price per share of Common Stock
over the 120-day period immediately preceding the scheduled Earn Date that is at
or above the level provided in the table below (the “Target VWAP”) as follows:
Earn Date
Target VWAP
RSUs Earned
(% of total)
Number of RSUs Earned
[●]
$[●]
33.33%
[●]
[●]
$[●]
33.33%
[●]
[●]
$[●]
33.34%
[●]



Restricted Stock Units that are earned on an Earn Date are referred to as
“Earned RSUs”. For clarity, if the Target VWAP is not achieved as of the
applicable Earn Date, then the Restricted Stock Units that were eligible to be
earned on such date will be cancelled and forfeited as of such date.
(b)    Vesting. All Earned RSUs will vest on [●] (the “Vesting Date”) subject to
the Grantee’s continued employment as of such date.
Notwithstanding the foregoing, any outstanding Restricted Stock Units shall vest
immediately, without any action on the part of the Company (or its successor as
applicable) or the Grantee if, prior to a Forfeiture (as defined below) by the
Grantee, any of the following events occur (and the date of such event will be
the Vesting Date):
(i)    the death of the Grantee;
(ii)    the Grantee becomes Disabled (as defined below);
(iii)    the Retirement (as defined below) of the Grantee;
(iv)    the termination of the Grantee’s employment with the Company and/or its
subsidiaries, as applicable, by the Company (or applicable subsidiaries) without
Cause (as defined below);
(v)    the Grantee resigns for Good Reason (as defined below); or
(vi)    the occurrence of a Change in Control.





--------------------------------------------------------------------------------





(c)    Certain Definitions. As used in this Agreement, the following terms shall
have the following respective meanings:
“Cause” shall mean (i) fraud, embezzlement or gross insubordination on the part
of the Grantee or breach by the Grantee of his or her obligations under any
Company policy or procedure; (ii) conviction of or the entry of a plea of nolo
contendere by the Grantee for any felony; (iii) a material breach of, or the
willful failure or refusal by the Grantee to perform and discharge, his or her
duties, responsibilities or obligations as an employee; or (iv) any act of moral
turpitude or willful misconduct by the Grantee which (A) is intended to result
in substantial personal enrichment of the Grantee at the expense of the Company
or any of its subsidiaries or affiliates or (B) has a material adverse impact on
the business or reputation of the Company or any of its subsidiaries or
affiliates.
“Disabled” shall mean that by reason of injury or illness (including mental
illness) the Grantee shall be unable to perform full-time employment duties for
90 consecutive days or 120 days in a 12-month period.
“Good Reason” shall mean, in each case without the Grantee’s consent:
(i)    a material diminution in the Grantee’s base compensation, annual target
bonus opportunity or annual long-term incentive award opportunity;
(ii)    (A) only with respect to a Non-Operational Grantee, a material
diminution in the Grantee’s title, authority, duties or responsibilities, (B)
only with respect to an Operational Grantee, a material diminution in the
Grantee’s duties or responsibilities that is inconsistent with written
notification by the Company to the Grantee with respect to his or her
participation hereunder; provided that the Committee shall determine whether the
Grantee is an “Operational” or “ Non-Operational” Grantee;
(iii)    a change in the geographic location from where the Grantee performs
his/her services for the Company, or its applicable subsidiary or affiliate, by
more than 50 miles from the geographic location where the Grantee performed
his/her services for the Company, or its applicable subsidiary or affiliate, as
of the date immediately prior to the Change in Control; or
(iv)    a material breach by the Company, any subsidiary or any affiliate of any
material written agreement between the Grantee and the Company or such
subsidiary or affiliate.
The Grantee’s continued employment shall not constitute consent to, or a waiver
of rights with respect to, any act or failure to act constituting Good Reason
hereunder.
“Retirement” shall mean the Grantee’s formal retirement from employment with the
Company under acceptable circumstances as determined by the Committee in its





--------------------------------------------------------------------------------





sole discretion (which determination may be conditioned upon, among other
things, the Grantee entering into a non-competition agreement with the Company).
3.    Forfeiture. (i) Restricted Stock Units eligible to be earned on an Earn
Date and that do not become Earned RSUs will be cancelled and forfeited as of
the applicable Earn Date, as provided in Paragraph 2(a) above; (ii) except as
provided in Paragraph 2(b) above, upon termination of the Grantee’s employment
with the Company, any outstanding unvested Restricted Stock Units and unvested
Dividend Equivalent Rights shall not vest and shall immediately thereupon be
forfeited by the Grantee to the Company without any consideration therefor, and
(iii) any outstanding Restricted Stock Units and Dividend Equivalent Rights
(whether vested or unvested) shall terminate and be of no further force or
effect as provided in Paragraph 7 below (a “Forfeiture”).
4.    Issuance of Common Stock. Within 30 days following the Vesting Date (but
no later than March 15 of the year following the year in which the Vesting Date
occurs), the Company shall, subject to the withholding referred to in Paragraph
6 hereof, issue to the Grantee one share of Common Stock (in certificate or
electronic form) in settlement of such vested Restricted Stock Unit, together
with any vested dividends, if applicable, and such Restricted Stock Unit and
corresponding Dividend Equivalent Right shall be cancelled. For clarity, the
Grantee shall have no rights as a stockholder of the Company, no dividend rights
(except with respect to Dividend Equivalent Rights) and no voting rights, with
respect to the Restricted Stock Units or any shares underlying or issuable in
respect of such Restricted Stock Units until such shares are actually issued to
and held of record by the Grantee.
5.    Transferability. The Grantee shall not transfer or assign the Restricted
Stock Units or Dividend Equivalent Rights except as permitted in accordance with
Section 17 of the Plan.
6.    Withholding. All payments or distributions of Common Stock or cash
dividends or with respect thereto shall be net of any amounts required to be
withheld pursuant to applicable federal, national, state and local tax
withholding requirements. The Company may require the Grantee to remit to it an
amount sufficient to satisfy such tax withholding requirements prior to delivery
of any certificates for such Common Stock or with respect thereto. In lieu
thereof, the Company shall have the right to withhold the amount of such taxes
from any other sums due or to become due from the Company or its affiliates to
the Grantee as the Company shall determine. The Company may, in its discretion
and subject to such rules as it may adopt (including any as may be required to
satisfy applicable tax and/or non-tax regulatory requirements), permit the
Grantee to pay all or a portion of the withholding taxes arising in connection
with the Common Stock or any payments or distributions with respect thereto by
electing to have the Company withhold Common Stock having a Fair Market Value
equal to the amount to be withheld, provided that such withholding shall only be
at rates permitted by applicable statutes or regulations, which may include the
maximum individual statutory tax rate in the applicable jurisdiction at the time
of such withholding (or such other rate as may be required to comply with
applicable law). Notwithstanding the foregoing, if any Restricted Stock Units
vest during a trading blackout period (including in connection with a
termination of the Grantee’s employment), the Grantee’s applicable tax
withholding obligation(s) with respect to such vested Restricted Stock Units
shall be satisfied by the Company withholding





--------------------------------------------------------------------------------





Common Stock having a Fair Market Value equal to the amount to be withheld and
determined in the manner provided above.
7.    Restrictive Covenant Breach. By accepting the Restricted Stock Units and
Dividend Equivalent Rights, the Grantee acknowledges and agrees that he or she
continues to be bound by the restrictive covenants contained in Section 10 of
the Bristow Group Inc. (f/k/a Era Group Inc.) Senior Executive Severance Plan
adopted June 24, 2015 (the “Senior Executive Severance Plan”). The Company may
cancel, rescind, suspend, withhold or otherwise limit or restrict all Restricted
Stock Units and Dividend Equivalent Rights under this Agreement at any time that
the Grantee is not in compliance with Section 10.2 [Solicitation of Employees
and Customers] or Section 10.3 [Non-Competition] of the Senior Executive
Severance Plan (the “Restrictive Covenants”). If the Grantee chooses to violate
the Restrictive Covenants, the Company shall be entitled to cancel all
outstanding Restricted Stock Units and Dividend Equivalent Rights under this
Agreement and receive from the Grantee all shares of Common Stock previously
issued and all cash dividends previously paid to the Grantee under this
Agreement, and if the Grantee has sold, transferred or otherwise disposed of
such Common Stock, the Grantee shall immediately pay to the Company the Fair
Market Value of such Common Stock on the date(s) such Common Stock was issued,
without regard to any taxes that may have been deducted from such amount. To the
extent that the Company is required to seek enforcement of the provisions of
this Paragraph 7, the Company shall be entitled to an award of attorney fees
should it prevail in any such action.
8.    Adjustment. The Restricted Stock Units and Dividend Equivalent Rights may
be adjusted by the Committee in accordance with Section 12(a) of the Plan.
9.    Notices. Any notice required or permitted hereunder shall be deemed given
only when delivered personally or when deposited in a United States Post Office
as certified mail, postage prepaid, addressed, as appropriate, if to the
Grantee, at such address as the Company shall maintain for the Grantee in its
personnel records or such other address as he or she may designate in writing to
the Company, and if to the Company, at 3151 Briarpark Drive, Suite 700, Houston,
Texas 77042, Attention: General Counsel or such other address as the Company may
designate in writing to the Grantee.
10.    Entire Agreement. This Agreement and the Plan contain the entire
understanding of the parties hereto with respect to the subject matter hereof
and supersede all prior agreements, discussions and understandings (whether oral
or written and whether express or implied) with respect to such subject matter.
11.    Failure to Enforce Not a Waiver. The failure of the Company to enforce at
any time any provision of this Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.
12.    Tenure. The Grantee’s right to continue to serve the Company or any of
its subsidiaries as an officer, employee, or otherwise, shall not be enlarged or
otherwise affected by the award hereunder.





--------------------------------------------------------------------------------





13.    Benefit and Binding Effect. This Agreement shall be binding upon and
shall inure to the benefit of the Company, its successors and assigns, and the
Grantee, his executors, administrators, personal representatives and heirs. In
the event that any part of this Agreement shall be held to be invalid or
unenforceable, the remaining parts hereof shall nevertheless continue to be
valid and enforceable as though the invalid portions were not a part hereof.
14.    Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without giving
effect to principles and provisions thereof relating to conflict or choice of
laws.
15.    Amendment and Termination. This Agreement may not be amended or
terminated unless such amendment or termination is in writing and duly executed
by each of the parties hereto.
16.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute but one and the same instrument.
17.    Construction. In the event of a conflict or ambiguity between any term or
provision contained herein and a term or provision of the Plan, the Plan will
govern and prevail; provided, however, that in the case of any conflict or
ambiguity pertaining to a Change in Control, this Agreement will govern and
prevail. The construction of and decisions under the Plan and this Agreement are
vested in the Committee, whose determinations shall be final, conclusive and
binding upon the Grantee.
18.    Compliance with Section 409A. The compensation payable to the Grantee
pursuant to this Agreement is intended to be exempt from or compliant with
Section 409A of the Code, and this Agreement and the Plan shall be administered
and construed to the fullest extent possible to reflect and implement such
intent.
19.    Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to this Agreement by electronic means or request the Grantee’s
consent to participate in the Plan by electronic means. The Grantee hereby
consents to receive all applicable documentation by electronic delivery and to
participate in the Plan through an on-line or voice activated system established
and maintained by the Company or a third party vendor designated by the Company.
[Signature Page Follows]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has executed this Agreement on the date and year
first above written.
Bristow Group Inc.
    
[●]




The undersigned hereby accepts, and agrees to, all terms and provisions of this
Agreement as of the date and year first above written.
    
[●]









